Citation Nr: 1549088	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an effective date for a grant of service connection for posttraumatic stress disorder (PTSD) prior to January 3, 2006.

2. Entitlement to an increased disability rating for service connected PTSD, presently rated as 30 percent disabling from January 3, 2006, and as 50 percent disabling from July 12, 2010 to February 17, 2011.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for PTSD.  As a matter of background, the Veteran was initially denied service connection for PTSD in an August 2006 rating decision by the Regional Office (RO) in Seattle, Washington, and appealed that decision to the Board, which issued a remand for further development in the matter in February 2009.  In light of the development ordered by the Board, the AMC granted service connection in August 2010.  The present appeal stems from that rating decision.   

The Board notes that in April 2014, in association with the statement of the case which addressed entitlement to an increased disability rating for PTSD, entitlement to an effective date prior to January 3, 2006, for the grant of PTSD, and entitlement to TDIU, the RO issued a rating decision which granted a 100 percent disability rating for PTSD, effective February 17, 2011.  Thereafter, the Veteran submitted a notice of disagreement with the effective date for that award, essentially arguing that the Veteran should be given a total disability rating from the date of his initial grant.  However, the Board notes that the April 2014 rating decision did not constitute a total grant of benefits sought on appeal, namely, an increased disability rating for PTSD, as it only granted a total rating from February 2011, not from the date of the initial grant, January 3, 2006.  At that time, the Veteran also submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) which formalized the appeal with regard to the denial of TDIU and "effective dates for posttraumatic stress disorder."  As the initial appeal addressed the effective dates for the various staged ratings for PTSD in addition to the date of the initial grant, and all subsequent correspondence to the Board has referred to the issue of increased ratings prior to the total grant, the Board infers that the VA Form 9 intended to include the issue of an increased rating for PTSD prior to February 7, 2011, and therefore that issue is also formally on appeal to the Board.  

The issues of entitlement to an increased disability rating for PTSD prior to February 17, 2011, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD prior to January 3, 2006.  


CONCLUSION OF LAW

Entitlement to an effective date prior to January 3, 2006, for the grant of service connection for PTSD is not warranted.  U.S.C.A. §§ 5110, 7105(a) (West 2014); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted in August 2010 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran with regard to his earlier effective date claim.  All available evidence pertaining to the matter decided herein has been obtained and the Board is aware of none that is outstanding.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Veteran argues that an effective date prior to January 3, 2006, is warranted for his grant of service connection for PTSD because he exhibited symptoms of the condition prior to the date.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

While the Board recognizes that the Veteran submitted evidence purporting to show symptoms of PTSD manifesting prior to January 3, 2006, a thorough review of the record does not reveal a claim, either formal or informal, having been filed prior to that date.  The Board does note that several forms and statements signed and dated by the Veteran and his then representative dated in late December 2005, however, those forms appear to have been submitted in connection with the formal claim, which was received by VA the following week and date stamped by the RO on January 3, 2006.  

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where an appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Because the Veteran in this case did not file a formal or informal application for service connection prior to January 3, 2006, VA is precluded, as a matter of law, from granting an effective date prior to that which has already been granted for service connection for PTSD.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  



ORDER

Entitlement to an effective date prior to January 3, 2006, for service connection for PTSD is denied.


REMAND

With regard to the Veterans claims for an increased disability rating for PTSD prior to February 17, 2011, and entitlement to TDIU, under 38 U.S.C.A. § 5103A(b)(1) (West 2014), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including records from private health care providers.  38 C.F.R. § 3.159(c)(1) (2015).  

In a letter to the Board dated January 24, 2015, the Veteran's attorney informed the Board that relevant private treatment records from a Dr. J.T.C. exist, which are not presently associated with the claims file.  The Veteran's attorney also indicated that those records contain information concerning the severity of the Veteran's psychiatric condition for the earlier time periods relevant to the issues on appeal.  Accordingly, the Board finds that the duty to assist has been triggered, and VA is obligated to make efforts to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his attorney and request the complete facility name(s), address(es), and approximate date(s) of treatment for all health care providers who have treated him for PTSD, on a provided VA Form 21-4142 (Authorization and Consent to Release Information).  

After securing any necessary authorization or medical release(s), the AOJ should request and associate with the claims file all identified records which have not been previously secured.

2. Thereafter, readjudicate the Veteran's claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for additional appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


